OPINION OF THE COURT
GIBBONS, Circuit Judge.
This appeal arises out of the district court’s denial of an application for attorneys’ fees made pursuant to the Civil Rights Attorney’s Fee Awards Act, 42 U.S.C. § 1988, by the NAACP (plaintiffs), after trial on a claim of discrimination by the Wilmington Medical Center, Inc. (WMC). The district court denied the plaintiffs’ application because it found that the plaintiffs were not the prevailing party in the litigation. We reverse and remand to the district court for computation of the amount of a fee award.
*1163I.
The plaintiffs’ class action complaint was filed on September 10, 1976 and alleged that WMC violated Title VI of the 1964 Civil Rights Act, 42 U.S.C. § 2000d,1 and section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794,2 by
selecting a site for the relocation and removal of certain inpatient and outpatient services which has the effect of excluding persons from participation in, denying them the benefits of, and subjecting them to discrimination and segregation on the basis of race, national origin, or physical handicap.
Complaint ¶ 29, App. 27. The Secretary of the United States Department of Health, Education and Welfare (HEW), the Director of the Bureau of Comprehensive Health Planning (BCHP) and the Chairman of the Health Planning Council, Inc. were also named as defendants for having approved the relocation plans under section 1122 of the Social Security Act, 42 U.S.C. § 1320a-l, without regard to compliance with Title VI and section 504.
Plan Omega, as WMC’s hospital relocation plan was called, involved closing two of WMC’s Wilmington hospitals, building a new hospital south of Wilmington (the Southwest Division), and renovating a downtown hospital (the Delaware Division). The plaintiff class, consisting of blacks, Puerto Ricans and handicapped persons, alleged that Plan Omega would result in inadequate access to health care for minorities, diminished quality of health care at the Delaware Division and racial identifiability of the Delaware Division. The plaintiff classes sought declaratory and injunctive relief against Plan Omega.
Late in 1976, cross motions for summary judgment were filed by HEW, the state planning agencies and the plaintiffs. HEW also filed a motion to dismiss. WMC was not involved in these motions since it had previously moved for a separate trial on the substantive issue of discrimination.
The government agencies argued that plaintiffs had failed to exhaust their administrative remedies with regard to the civil rights claims. Plaintiffs contended that pursuit of administrative remedies would be futile, since HEW lacked experience and resources with which to conduct hospital relocation investigations, and because HEW had taken the position that procedures under section 1122 of the Social Security Act did not contemplate an investigation. See NAACP v. Wilmington Medical Center, Inc. (WMC), 599 F.2d 1247, 1249 n. 6 (3d Cir. 1979)..
Over plaintiffs’ objections, the district court on January 19, 1977 temporarily stayed the action and ordered HEW to conduct a civil rights investigation. NAACP v. WMC, 426 F.Supp. 919, 925 (D. Del. 1977). The district court wrote:
In view of the grave doubt created by plaintiffs over [HEW’s] capability to perform the appropriate review, [HEW] will be requested to submit ... a detailed plan for processing plaintiffs’ complaint. ... If it later appears that [HEW] is unable or unwilling to conduct [its] review in a timely fashion .. . the Court may find that exhaustion of administrative remedies would be futile....
Id.
The HEW investigation began on January 19,1977. On July 5,1977 HEW’s Office for Civil Rights issued a letter which concluded that the proposed relocation plan constituted a' prima facie violation of Title VI and section 504 because it would have a disparate impact based on race and handicap and was not “justified by substantial considerations unrelated to race, national origin or handicap.”
*1164On November 1, 1977, after extensive negotiations between HEW and WMC, they entered into a Contract of Assurances (Supplemental Agreement), in which WMC promised to provide transportation between the Delaware and Southwest Divisions, institute a system to allocate patients to preclude racial identification of the Delaware Division and alter construction plans to comply with requirements of section 504.3
Plaintiffs filed a second amended complaint challenging the Supplemental Agreement, and claiming that WMC violated Title VI and section 504 by entering into it. The district court on April 7, 1978 held that HEW’s decision that the modified Plan Omega complied with Title VI and section 504 was not arbitrary or capricious and therefore did not violate the Administrative Procedure Act, and that plaintiffs had no private cause of action to challenge the agreement. NAACP v. WMC, 453 F.Supp. 280 (D. Del. 1978). In a separate opinion, the district court also rejected plaintiffs’ contention that they had a due process right to a hearing before the agency. NAACP v. WMC, 453 F.Supp. 330 (D. Del. 1978).4 On appeal, this court reversed the district court’s private cause of action holding and remanded the case for proceedings on the merits of the discrimination claim. NAACP v. WMC, 599 F.2d 1247 (3d Cir. 1979).5 On remand the district court dismissed HEW and the state planning agencies as defendants. Plaintiffs filed a third amended complaint on September 4, 1979, which added the City of Wilmington as a party plaintiff and alleged causes of action under the Age Discrimination Act of 1975, 42 U.S.C. § 6102 and for intentional discrimination under Title VI and section 504.
A month-long trial without a jury was held. On May 13, 1980, the district court issued its opinion finding that plaintiffs failed to prove discrimination on any of their claims. NAACP v. WMC, 491 F. Supp. 290 (D. Del. 1980). This court, sitting en banc, affirmed. NAACP v. WMC, 657 F.2d 1322 (3d Cir. 1981).
After trial, the plaintiffs moved under the Civil Rights Attorney’s Fee Awards Act, 42 U.S.C. § 1988 (1976), and the attorneys’ fee provision of the Rehabilitation Act, 29 U.S.C. § 794a(b) for an award of attorneys’ fees in the amount of $313,390.73.6 In an opinion and order dated December 21, 1981, the district court denied the application on the ground that plaintiffs were not “prevailing parties” with respect to WMC and rejected plaintiffs’ argument that they were entitled to fees for work done in connection with the private right of action issue, because their success on that procedural issue had done “nothing to advance the plaintiffs’ claims for relief. ...” App. at 283. The district court also rejected plaintiffs’ contention that, since they filed the lawsuit, they were the “catalyst” which prompted the court to order the HEW investigation which resulted in the Supplemental Agreement. The court found that the catalysts which had resulted in the HEW *1165investigation were the motions to dismiss or alternatively for summary judgment filed by HEW and BCHP. Since WMC neither participated in nor supported these motions, the district court concluded:
It would be most illogical to saddle WMC with attorney’s fees for the extensive work of plaintiffs in resisting the motion of HEW and BCHP and the Court’s direction to HEW to conduct an administrative review when WMC did not participate in the briefing of these issues at all. Thus, it cannot be said that plaintiffs prevailed over WMC on this phase of the litigation.
App. at 286-87.
The district court also denied fees for work done by plaintiffs in connection with the Supplemental Agreement because the plaintiffs were not parties to the HEW investigation or negotiations over the Supplemental Agreement, and because “any benefit conferred by the Supplemental Agreement were [sic] not casually [sic] related to plaintiffs’ efforts, but were [sic] instead the result of HEW and WMC’s independent efforts.” App. at 288.
On January 18, 1982 the NAACP filed its notice of appeal from the district court order denying the fee application.
II.
Fees for Establishing a Private Cause of Action Under Title VI
There is no question that a prevailing party can be awarded fees before the conclusion of protracted litigation. Awards of fees pendente lite are specifically approved in the legislative history accompanying the Fee Act. The Senate Report states that fee awards are “especially appropriate where a party has prevailed on an important matter in the course of litigation, even when he ultimately does not prevail on all issues.” Sen. Rep. No. 1011, 94th Cong., 2d Sess. 5, reprinted in 1976 U.S. Code Cong. & Ad. News 5908, 5912 (Senate Report). The House Report likewise states that fees should be allowed after “any order that determines substantial rights of the parties. ...” H. Rep. No. 1558, 94th Cong., 2d Sess. 8 (House Report). See Bradley v. School Board of City of Richmond, 416 U.S. 696, 94 S.Ct. 2006, 40 L.Ed.2d 476 (1974); Mills v. Electric Auto-Lite Co., 396 U.S. 375, 90 S.Ct. 616, 24 L.Ed.2d 593 (1970).
In Bradley, plaintiffs established defendants’ liability in a school desegregation case and then filed a motion seeking further remedies and an award of fees. The district court rejected plaintiffs’ proposed remedy, but ultimately awarded them fees for work in connection for their motion for further relief. The Supreme Court affirmed the award of fees, and noted that “entry of any order that determines substantial rights of the parties may be an appropriate occasion upon which to consider the propriety of an award of counsel fees____” 416 U.S. at 722, n. 28, 94 S.Ct. at 2021 n. 28.7
A party who has succeeded on the merits thus is beyond question entitled to fees pendente lite. A party who prevails on a purely procedural issue, however,' after Hanrahan v. Hampton, 446 U.S. 754, 100 S.Ct. 1987, 64 L.Ed.2d 670 (1980), is not considered a prevailing party. In Hanrahan, plaintiffs lost numerous discovery motions and after trial, the district court directed a verdict against them. The Seventh Circuit reversed the directed verdict and allowed fees. The Supreme Court, concluding that plaintiffs were not “ ‘prevailing’ parties in the sense intended by 42 U.S.C. § 1988,” reversed the award of fees:
The Court of Appeals held only that [plaintiffs] were entitled to a trial of their cause. As a practical matter they are in a position no different from that they would have occupied if they had simply defeated the defendants’ motion for a directed verdict in the trial court.... As is true of other procedural or evidentiary rulings, these determinations may affect the disposition on the merits, but were themselves not matters *1166on which a party could “prevail” for purposes of shifting his counsel fees to the prevailing party under § 1988.
446 U.S. at 758-59, 100 S.Ct. at 1989-1990. See also Swietlowich v. County of Bucks, 620 F.2d 33 (3d Cir. 1980).
The plaintiffs’ appellate victory on the private cause of action issue falls between Bradley and Hanrahan. Plaintiffs claim that securing a private right of action was not a “purely procedural victory,” and argue that Hanrahan and similar cases, e.g., Swietlowich v. County of Bucks, 620 F.2d 33 (3d Cir. 1980) (remand for new trial due to error in jury instructions); Bly v. McLeod, 605 F.2d 134 (4th Cir. 1979), cert. denied, 445 U.S. 928, 100 S.Ct. 1315, 63 L.Ed.2d 761 (1980) (plaintiff obtained TRO, but no decision on the merits), are distinguishable because those plaintiffs’ successes had no “ultimate or independent value.” Here, plaintiffs contend, the private cause of action success secured to plaintiffs “substantial rights against WMC.” Brief at 47. Plaintiffs rely on Bagby v. Beal, 606 F.2d 411 (3d Cir. 1979), in which a plaintiff filed a section 1983 action for failure to provide her with a hearing prior to suspending her from employment with the state of Pennsylvania. Although plaintiff’s suspension was ultimately upheld, this court ordered that she be awarded fees for her success on the due process claims. Plaintiffs’ reliance on Bagby v. Beal is misplaced, since in that case the plaintiff’s cause of action was based on a violation of due process and she did indeed prevail on that claim.
There is no question that appellee essentially succeeded on her due process claims. The district court found in her favor and ordered that she be afforded a hearing. She already has received this hearing and no action taken by this court can change the fact that she has “accomplished the objectives of [her] litigation.” Thus appellee is a prevailing party under § 1988.
606 F.2d at 415 (citation omitted).
In this case, by contrast, plaintiffs neither won a benefit nor vindicated a right which flowed from the merits of their discrimination claim.8 Since this court’s decision that plaintiffs had a private cause of action did “nothing to advance the plaintiff’s claim for relief” and left the plaintiffs “no closer to a verdict in [their] favor than [they were] before the . . . trial began,” these plaintiffs cannot be regarded as having prevailed within the meaning of section 1988. See Swietlowich v. County of Bucks, 620 F.2d at 34. Accordingly, we hold that the district court did not abuse its discretion in refusing to award fees for the plaintiffs’ success in securing a private right of action.
III.

Fees for Time Expended on the Supplemental Agreement

The plaintiffs’ claim that they are entitled to attorneys’ fees for their efforts leading up to the Supplemental Agreement presents a different issue, however. It is settled law in this circuit that as long as a plaintiff achieves some of the benefits sought in initiating a lawsuit, even though the plaintiff does not ultimately succeed in securing a favorable judgment, the plaintiff can be considered the prevailing party for purposes of a fee award. E.g., Sullivan v. Pennsylvania Department of Labor and Industry, 663 F.2d 443 (3d Cir. 1981), cert. denied, 455 U.S. -, 102 S.Ct. 1716, 72 L.Ed.2d 138 (1982); Bagby v. Beal, 606 F.2d *1167411. Because the district court applied the incorrect standard to plaintiffs’ application for fees for time expended on the Supplemental Agreement, we reverse the December 21,1981 order denying a fee award, and remand this case to the district court.
Attorneys’ fee awards can be, and often are, awarded to parties who do not ultimately obtain the whole relief sought in the litigation. The House Report approved this approach:
The phrase “prevailing party” is not intended to be limited to the victor only after entry of a final judgment following a full trial on the merits. It would also include a litigant who succeeds even if the ease is concluded prior to a full evidentiary hearing before a judge or jury. If the litigation terminates by consent decree, for example, it would be proper to award counsel.fees... . Similarly, after a complaint is filed, a defendant might voluntarily cease the unlawful practice. A court should still award fees even though it might conclude, as a matter of equity, that no formal relief, such as an injunction, is needed.
House Report at 7 (citations omitted). The Senate Report noted that a plaintiff need not win on all issues, but must only prevail on “an important matter in the course of the litigation. ... ” Senate Report at 5, U.S. Code Cong. & Admin. News 1976, p. 5912. Any success achieved by plaintiff need not be achieved in a formal manner; a plaintiff is considered the prevailing party if his “lawsuit acted as a catalyst which prompted [the defendant] to take action” to correct the unlawful practice. Parham v. Southwestern Bell Telephone Co., 433 F.2d 421, 429 (8th Cir. 1970). See also Thomas v. Honeybrook Mines, Inc., 428 F.2d 981 (3d Cir. 1970), cert. denied, 401 U.S. 911, 91 S.Ct. 874, 27 L.Ed.2d 809 (1971) (plaintiffsintervenors ultimately held to lack standing awarded fees for causing suit to be filed); Fisher v. Proctor & Gamble Mfg. Co., 613 F.2d 527 (5th Cir. 1980), cert. denied, 449 U.S. 1115, 101 S.Ct. 929, 66 L.Ed.2d 845 (1981) (Title VII class members who did not intervene but opposed consent decree awarded fees); Keyes v. School District No. 1, 439 F.Supp. 393 (D. Colo. 1977) (intervenor plaintiff awarded fees although work was performed at remedy stage and remedy proposed by intervenor was not adopted by court).
The standard used in this circuit for determining a plaintiff’s prevailing party status is whether plaintiff achieved “some of the benefit sought” by the party bringing the suit. Bagby v. Beal, 606 F.2d at 415. See also Ramos v. Koebig, 638 F.2d 838 (5th Cir. 1981); Chicano Police Officers Association v. Stover, 624 F.2d 127 (10th Cir. 1980); Gagne v. Maher, 594 F.2d 336 (2d Cir. 1979), aff’d, 448 U.S. 122, 100 S.Ct. 2570, 65 L.Ed.2d 653 (1980); Nadeau v. Helgemoe, 581 F.2d 275, 278-79 (1st Cir. 1978). The fact that a judgment in the district court was ultimately entered in favor of WMC does not make plaintiffs any less the prevailing party. See Sullivan v. Pennsylvania Department of Labor and Industry, 663 F.2d at 447-48; Bagby v. Beal, 606 F.2d at 415. Nor is it dispositive that the plaintiffs never obtained the injunction or declaratory judgment they sought against Plan Omega. Although there would be no question that plaintiffs would be entitled to fees had they obtained such relief, it is clear that as long as they can establish causation between their litigation and “some of the benefits” they sought, see Bagby v. Beal, 606 F.2d at 415, they have prevailed for purposes of section 1988.
A.

Some of the Benefits Sought by the Litigation

The complaint filed by plaintiffs sought a remedy for the discriminatory effects of Plan Omega and alleged:
19. [WMC] has proposed a plan ... to discontinue most non-emergency *1168out-patient and inpatient services at the Wilmington facility and transfer them to a new facility....
21. The proposed hospital site is located in an area which is inaccessible to the vast majority of the minority and handicapped residents of New Castle County....
22. The location of the facilities proposed under Plan Omega will have the effect of creating a dual hospital system — a new 800-bed tertiary care facility to serve a low-density suburban, white and affluent population and an older inferior 250-bed facility to serve a high density, inner city minority, handicapped and poorer population. This plan will have the effect of excluding persons from, denying them the benefit of, and otherwise discriminating against and segregating them on the basis of race, national origin, and handicap in a facility receiving federal financial assistance.
App. at- 25-26. Plaintiffs thus complained of unequal access and quality of care for minorities, the elderly and handicapped, and racial identifiability of the hospitals.
After the district court ordered HEW to investigate, HEW found discriminatory effects in the plan. WMC then contractually bound itself to make modifications to remedy the discriminatory impact of Plan Omega. In its en banc opinion on the merits, this court found that WMC adequately justified the amended Plan Omega. This result was based directly on the changes made in the Plan as a result of the Supplemental Agreement:
To ensure that Omega would comply with Title VI and the Rehabilitation Act, WMC contracted to make a number of modifications. Because no public transportation to the Southwest site is available, WMC agreed to provide shuttle bus service between the Delaware and the Southwest divisions .... In addition, WMC committed itself to renovate the Delaware plant, devise inpatient service plans for the two branches to prevent racial identifiability at either location, and operate the two facilities on a unitary basis.
Upon acceptance of these conditions, HEW withdrew its objections to Omega. NAACP v. WMC, Inc., 657 F.2d 1322, 1325 (3d Cir. 1981), (en banc). In short, the Supplemental Agreement was found to “overcome all defects in Plan Omega bearing upon the vital issues of transportation, racial identifiability and quality of service.” Id. at 1351 (Gibbons, J., dissenting).
The plaintiffs achieved some of the benefits they sought in initiating their law suit when the Supplemental Agreement was executed to remedy the prima facie violations of Title VI found by HEW. The district court itself clearly regarded the Supplemental Agreement as a remedy for Plan Omega’s discriminatory effects. See, e.g., 453 F.Supp. at 321, 325.
The district court further found that the agreement
constitutes a binding and specifically enforceable contract . . . which obligate[s] WMC to modify and supplement those particular features of Plan Omega which HEW believes will otherwise have a discriminatory effect.
NAACP v. WMC, 453 F.Supp. at 280, 292.
The district court, in focusing on the fact that after the Supplemental Agreement was executed the plaintiffs amended their complaint to attack the plan, applied the wrong standard in determining that plaintiffs were not prevailing parties. First, the plaintiffs’ request for attorneys’ fees relates only to challenges to the original plan and not to challenges to the Supplemental Agreement. App. at 175. Plaintiffs did not request and, indeed cannot recover fees for the time expended on their amended complaints since they in no way prevailed on those claims. But the fact that the *1169relief obtained by virtue of the Supplemental Agreement was, in the plaintiffs’ view, inadequate and subject to attack does not deprive plaintiffs of their status as prevailing parties with respect to' that relief. Second, the district court rejected the plaintiffs’ argument that the terms of the Supplemental Agreement were benefits sought by the plaintiffs in the litigation. WMC makes this same mistake on appeal by arguing that because the plaintiffs did not obtain either an injunction or declaratory judgment against Plan Omega, they did not prevail. The issue is not whether plaintiffs obtained the form or extent of relief they originally requested, but whether the “substance of the litigation’s outcome . .. provided much of the relief appellants had initially sought.” Ross v. Horn, 598 F.2d 1312, 1322 (3d Cir. 1979), cert. denied, 448 U.S. 906, 100 S.Ct. 3048, 65 L.Ed.2d 1136 (1980).
On this first prong of the “prevailing party” test, we hold that the district court abused its discretion in refusing to find that the plaintiffs prevailed because they achieved some of the benefits originally sought in their litigation.
B.

Plaintiffs as Catalysts for the Supplemental Agreement

 The district court found that the plaintiffs’ efforts were not the material cause of any benefit secured by the Supplemental Agreement, because the mere filing of the complaint did not in itself prompt the court to refer the matter to HEW for an investigation. App. at 288. The district court apparently believed that, because plaintiffs opposed HEW’s and BCHP’s motion to dismiss the complaint for failure to exhaust administrative remedies, the plaintiffs could not claim the benefits resulting from the HEW investigation.
Here again, the district court applied the wrong standard in determining what was the catalyst for the relief obtained through the Supplemental Agreement. In Sullivan v. Pennsylvania Department of Labor and Industry, 663 F.2d 443 (3d Cir. 1981), this court described the causation test applied in this circuit:
[W]e have articulated a causal-connection standard whose central inquiry has been variously stated as whether the plaintiff obtained the relief sought “as a result of” the civil rights judicial efforts, or whether these efforts were “a material factor” in obtaining the relief.
663 F.2d at 449 (emphasis added) (citation omitted). The critical factor in determining causation is, therefore, whether the relief was implemented as a result of plaintiffs lawsuit. Morrison v. Ayoob, 627 F.2d 669 (3d Cir. 1980) (per curiam), cert. denied, 449 U.S. 1102, 101 S.Ct. 898, 66 L.Ed.2d 828 (1981); Ross v. Horn, 598 F.2d at 1322.
Furthermore, the plaintiffs’ lawsuit need not be the sole cause of the ultimate relief. In Morrison v. Ayoob, this court’s per curiam opinion said:
Where there is more than one cause, the plaintiff is a prevailing party if the action was a material factor in bringing about the defendant’s [cessation of arguably illegal conduct]. To hold otherwise would be inconsistent with the broad remedial purpose of § 1988 because in many cases causation will hinge on the defendant’s motivation. To require some stricter standard of causation would mean that the defendant could hide his true motivation behind what seems a plausible alternate justification.
627 F.2d at 671 (emphasis added) (citation omitted).
The district court, based on Ross, Morrison and Sullivan, was bound to apply the most expansive definition of causation.9 If, *1170after filing of suit, WMC had voluntarily amended Plan Omega, there would be little doubt that plaintiffs could be entitled to fees. See, e.g., Parham v. Southwestern Bell Telephone Co., 433 F.2d 421 (8th Cir. 1970), cited with approval in Senate Report at 5; House Report at 7. There is no sound reason for departure from this practice simply because the district court ordered the administrative investigation and the changes in Plan Omega were not voluntarily instituted.
Because the district court applied the wrong standard in determining whether plaintiffs’ efforts were a material'factor in bringing about a remedy to the discriminatory effects of Plan Omega, we reverse.
C.

Attorneys’ Fees for Administrative Proceedings

The fact that the plaintiffs’ success occurred as the result of an administrative proceeding is no obstacle to plaintiffs’ status as the prevailing party for purposes of 42 U.S.C. § 1988. The language of section 1988 provides for attorneys’ fees in “any action or proceeding” to enforce Title VI. In New York Gaslight Club, Inc. v. Carey, 447 U.S. 54, 100 S.Ct. 2024, 64 L.Ed.2d 723 (1980), the Supreme Court decided that the same phrase in Title VII indicated Congress’ intent to subject the losing party to attorneys’ fees for administrative proceedings:
The question presented is whether, in the words of the statute, respondent was the “prevailing party” in an “action or proceeding under this title.” An examination of the language and history of the statute, the nature of the proceedings in which respondent participated, and the relationship of those proceedings to Title VII’s enforcement mechanisms, together persuade us that Congress clearly intended to authorize awards of attorney’s fees to persons in respondent’s situation.
Congress’ use of the broadly inclusive disjunctive phrase “action or proceeding” indicates an intent to subject the losing party to an award of attorney’s fees and costs that includes expenses incurred for administrative proceedings.
447 U.S. at 61, 100 S.Ct. at 2030.10
The fact that plaintiffs were not parties to the HEW proceeding is similarly no obstacle to an award of fees. In Sullivan v. Pennsylvania Department of Labor and Industry, 663 F.2d 443 (3d Cir. 1981), this court held that where a plaintiff’s lawsuit prompted her union to take her case to arbitration against her employer, the plaintiff could be deemed to have prevailed in her Title VII case because of its impact on the relief she obtained in the arbitration proceeding, even though she did not actually prevail in her Title VII case. The plaintiff in Sullivan was not a formal party to the arbitration.
Our decisions have made it clear that a plaintiff can receive attorneys’ fees even if the causal link between the civil rights suit and the relief obtained is not as direct as when the case is completely adjudicated in the district court itself or formally settled with the defendants in the context of the civil rights proceeding.
[T]he union was uncertain as to the merits of her grievance, and had ceased acting on it for a full year pending the outcome of the EEOC proceedings. The EEOC’s decision encouraged the union to bring Sullivan’s case to arbitration.
663 F.2d at 448, 451. See also Thomas v. Honeybrook Mines, Inc., 428 F.2d 981 (3d *1171Cir. 1970), cert. denied, 401 U.S. 911, 91 S.Ct. 874, 27 L.Ed.2d 809 (1971) (where workers’ suit forced union fund trustees to commence action against mine operators which resulted in recovery, workers’ counsel fees incurred in bringing about trustees’ actions were recoverable).
Similarly, in Chrapliwy v. Uniroyal, Inc., 670 F.2d 760 (7th Cir. 1982), the Seventh Circuit held that a Title VII plaintiffs’ attorney could be compensated for time spent in efforts to persuade the federal government to debar the employer from receipt of federal contracts under Executive Order 11246.
[T]he plaintiffs were carrying out their responsibilities as representatives of the class in doing whatever was necessary to vindicate the rights of the class against the discriminatory employment practices of the defendant. Thus, the district court recognized that the plaintiffs pursued the debarment of the defendant for the purpose of achieving their ultimate goal of relief in the Title VII suit. We do not read Carey as precluding an award of fees for such efforts.
[The plaintiffs’] efforts to have the defendant debarred from its federal contracts on the basis of the same discrimination charged in the Title VII action were designed to move the Title VII case toward ultimate disposition. This desired effect was achieved, because the threat of debarment on account of discrimination caused the defendant to settle the Title VII action. Thus, the plaintiffs’ pursuit of debarment was a service which contributed to the ultimate termination of the Title VII action, and in that sense was within the Title VII action.
Id. at 766, 767 (footnotes omitted).
The fact that the NAACP plaintiffs were not formal parties to the collateral HEW investigation against. WMC is irrelevant. Chrapliwy, 670 F.2d at 767 n. 15. It is also irrelevant that the HEW investigation was not a formal adjudicatory proceeding before the agency. See id; Sullivan; cf. EEOC v. Safeway Stores, Inc., 597 F.2d 251 (10th Cir. 1979) (Title VII proceedings include post-settlement proceedings before special master); Parker v. Califano, 561 F.2d 320, 322 n. 7 (D.C. Cir. 1977) (HEW proceedings without formal hearing).
In this' circuit, it is established law that plaintiffs must satisfy only two requirements in order to be considered the prevailing party for purposes of a fee award: the plaintiffs must essentially succeed in obtaining some relief on the merits of their claim, and the circumstances under which the plaintiffs obtain that relief must be causally linked to the prosecution of the complaint.11 Sullivan, 663 F.2d at 452.
IV.
On remand, it will be incumbent on the district court to determine a reasonable fee for “all time reasonably spent,” Senate Report at 6, by counsel for the NAACP plaintiffs on those phases of the case which culminated, on November 1, 1977, in the Supplemental Agreement.
V.
The judgment of the district court will be reversed and this case remanded for proceedings consistent with this opinion.

. 42 U.S.C. § 2000d provides:
No person in the United States shall, on the ground of race, color or national origin, be excluded-from participation in, be denied the benefits of, or be subjected to discrimination under any program or activity receiving Federal financial assistance.


. 29 U.S.C. § 794 provides:
No otherwise qualified handicapped individual in the United States . .. shall, solely by reason of his handicap, be excluded from the participation in, be denied the benefits of, or be subjected to discrimination under any activity receiving Federal financial assistance.


. On August 16, 1977 the district court decided that HEW was not under a duty to file an environmental impact statement with respect to its review of Plan Omega. NAACP v. WMC, 436 F.Supp. 1194 (D. Del. 1977), aff'd, 584 F.2d 619 (3d Cir. 1978).


. In a separate but related case, the district court rejected a claim that HEW’s approval of Plan Omega violated section 1122. Wilmington United Neighborhoods v. HEW, 458 F.Supp. 628 (D. Del. 1978), aff'd, 615 F.2d 112 (3d Cir. 1980).


. The court of appeals reserved the issue under the Administrative Procedure Act, and found no occasion to address the due process question. 599 F.2d at 1250 n.10.


. The Civil Rights Attorney’s Fee Awards Act provides:
[I]n any civil action or proceeding to enforce . . . Title VI of the Civil Rights Act of 1964, the Court, in its discretion, may allow the prevailing party, other than the United States, a reasonable attorney’s fee as part of the costs.
42 U.S.C. § 1988 (1976).
The attorney’s fee provision of the Rehabilitation Act is similar:
In any action or proceeding to enforce or charge a violation of a provision [of the Rehabilitation Act] the court, in its discretion, may allow the prevailing party, other than the United States, a reasonable attorney’s fee as part of the costs.
29 U.S.C. § 794a(b).


. Earlier, in Mills v. Electric Auto-Lite Co., 396 U.S. 375, 90 S.Ct. 616, 24 L.Ed.2d 593 (1970), the Court had held that plaintiffs were entitled to fees immediately after establishing liability.


. Cases awarding fees when plaintiffs obtain TROs or preliminary injunctions do not advance plaintiffs’ position, since an injunction involves a decision on the merits, and grants relief, albeit temporarily. E.g., Williams v. Alioto, 625 F.2d 845 (9th Cir. 1980), cert. denied, 450 U.S. 1012, 101 S.Ct. 1723, 68 L.Ed.2d 213 (1981); Doe v. Marshall, 622 F.2d 118 (5th Cir. 1980), cert. denied, 451 U.S. 993, 101 S.Ct. 2336, 68 L.Ed.2d 855 (1981); Iranian Students Ass’n v. Edwards, 604 F.2d 352 (5th Cir. 1979).


. This view is consistent with other circuits. E.g., Chicano Police Officers Assoc. v. Stover, 624 F.2d 127, 131 (10th Cir. 1980); Criterion Club v. Board of Commissioners, 594 F.2d 118 (5th Cir. 1979).


. Cases prior to New York Gaslight Club also generally allowed fees for plaintiffs who prevailed through administrative proceedings. See, e.g., Booker v. Brown, 619 F.2d 57 (10th Cir. 1980) (Title VII); Foster v. Boorstin, 561 F.2d 340 (D.C. Cir. 1977) (Title VII).


. Silberman v. Bogle, 683 F.2d 62 (3d Cir. 1982), does not dictate a contrary conclusion. In Silberman, we affirmed the district court’s denial of fees for time and effort by counsel in an SEC proceeding. We held that private attorneys should not be awarded fees on an equitable fund theory, where the SEC had affirmative enforcement obligations, unless they established that but for their participation the benefit to the fund resulting from the SEC ruling would not have occurred. Silberman thus establishes a causation test, similar to the one applied in the civil rights context. See Sullivan, 663 F.2d at 452 (no attorneys’ fees where plaintiff, without more, succeeds in collateral proceeding or where there is merely incidental involvement of attorney).